Citation Nr: 0839624	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  99-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder 
(lumbosacral strain).  

3.  Entitlement to service connection for arthritis of the 
hip, claimed as secondary to the low back disorder.



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from March 
1956 to September 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

In September 2005, the Board issued a decision reopening the 
veteran's claim for service connection for a heart murmur 
based on new and material evidence.  The Board then proceeded 
to remand the underlying claim for service connection for a 
heart murmur to the RO, via the Appeals Management Center 
(AMC), for further development and consideration.  In May 
2008, the AMC issued a supplemental statement of the case 
(SSOC) denying the claim for service connection for a heart 
murmur.  The AMC has since returned the file to the Board for 
further appellate consideration of this claim for a heart 
murmur.

The Board's September 2005 decision also denied the veteran's 
petition to reopen a previously denied claim for service 
connection for a low back disorder, as well as his claim for 
service connection for arthritis in his hip secondary to the 
low back disorder.  As well, the Board denied his claim for 
compensation benefits under 38 U.S.C.A. § 1151 based on 
treatment provided in 1996 at a VA medical facility, which he 
was alleging caused or contributed to his left leg paralysis.  
He appealed the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (Court), to the extent it had 
denied the petition to reopen his claim concerning his low 
back and the related claim concerning the arthritis in his 
hip.  He explicitly abandoned, and therefore did not appeal, 
his claim for § 1151 compensation for left leg paralysis.



In a July 2007 order, granting a joint motion, the Court 
partially vacated the Board's decision to the extent it had 
denied the petition to reopen the claim concerning the low 
back disorder and the related, secondary, claim concerning 
the arthritis in the hip.  The Court remanded these claims to 
the Board for further development and readjudication in 
compliance with directives specified in the joint motion.

To comply with the Court's order, the Board in turn is 
remanding these claims for a low back disorder and arthritis 
in the hip to the RO via the AMC.  And since VA has not yet 
complied with its duty to assist the veteran in obtaining his 
Social Security Administration (SSA) records, the Board finds 
that it is unable to proceed at this juncture with further 
consideration of his claim for service connection for a heart 
murmur, requiring that the Board also remand that claim 
to the AMC.


REMAND

The Court-granted joint motion indicates VA needs to provide 
additional Veterans Claims Assistance Act (VCAA) notice to 
comply with the Court's decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  More specifically, additional notice is 
needed to:  (1) notify the veteran of the evidence and 
information necessary to reopen his claim for service 
connection for a low back disorder (i.e., by describing what 
is meant by new and material evidence); (2) identify what 
specific evidence is required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial of this claim on the merits; 
and (3) provide general VCAA notice for the underlying 
service connection claim that complies with 
38 U.S.C.A. § 5103(a) (West 2007), 38 C.F.R. § 3.159(b) 
(2008), and any applicable legal precedent.  VA's Office of 
General Counsel has issued informal guidance interpreting 
Kent as requiring the notice to specifically identify the 
kind of evidence that would overcome the prior deficiency 
rather than simply stating the evidence must relate to the 
stated basis of the prior denial.  See VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006).

The RO's February 1975 decision, which initially considered 
and denied the veteran's claim for service connection for a 
low back disorder, is the final decision on the merits of 
this claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  That decision, in relevant part, 
denied service connection for the low back disorder because 
there was no evidence of in-service incurrence of 
this disorder.  Specifically, his service medical records 
(SMRs) were unremarkable for any complaint, treatment, or 
diagnosis of any low back disorder during his period of 
active military service during 1956-1957.  And although not a 
specified basis for the denial, there also was no medical 
nexus evidence etiologically linking his then current low 
back disorder to his military service.  As well, there was no 
evidence of a chronic disorder, as his first post-service 
treatment for a low back disorder did not occur until 1965, 
several years after his military service had ended in 1957.  
In addition, it was unclear whether he even had a currently 
diagnosed low back disorder at the time of that rating 
decision, as the February 1975 rating decision only cited one 
instance of a clinical diagnosis of a low back disorder, 
a low back strain, in 1968, nearly seven years prior to the 
1975 denial of the claim.

The RO's June 2002, May 2003, and March 2004 VCAA notice 
letters, however, did not describe what type of evidence 
would be necessary to overcome these prior evidentiary 
shortcomings.  38 C.F.R. § 3.156(a) (2008).  Rather, the 
letters only describe what is meant by new and material 
evidence in a general sense, but to reiterate, not with 
respect to the specific missing elements of the previously 
denied claim for service connection.  Indeed, the RO has 
provided the veteran no other VCAA notice letters that 
directly advise what specific evidence would be required to 
reopen his claim for service connection for a low back 
disorder.  Moreover, these VCAA notices incorrectly provided 
him with a definition of new and material evidence under the 
new standard in effect as of August 29, 2001.  He filed the 
petition to reopen his claim in November 1997 - before this 
date; hence, the new standard is inapplicable and he should 
have been advised of the definition of new and material 
evidence under the old standard.  He must receive this VCAA 
notice before deciding the appeal of his claim for a low back 
disorder.



The Court-granted joint motion also indicates VA needs to 
provide notice compliant with 38 U.S.C.A. § 5103(A)(b)(2) and 
38 C.F.R. § 3.159(e)(1) regarding VA's unsuccessful attempt 
to obtain the veteran's SSA records.  In August 2002, 
he indicated that he had applied for SSA disability benefits.  
See VA Form 21-527.  But when the RO attempted to obtain his 
SSA records, the RO received a negative response in March 
2004 from the SSA National Records Center, stating that 
"after an exhaustive and comprehensive search, we were not 
able to locate the folder."  The Court, however, found that 
the veteran was not subsequently properly informed as to this 
failure to obtain his SSA records, thus compromising VA's 
duty to assist under the VCAA.

In this regard, the RO/AMC must request the veteran to assist 
by providing a copy of any SSA disability records available 
to him, since VA has been unable to obtain these records.  
The following notice should be included:

(a) the identity of the records VA was unable to obtain;
(b) an explanation of the efforts VA made to obtain the 
records;
(c) a description of any further action VA will take 
regarding the claim, but not limited to, notice that VA 
will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and
(d) a notice that the claimant is ultimately responsible 
for providing the evidence.

Third and finally, the AMC should send the veteran a VCAA 
notice letter complying with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies him of the 
evidence and information necessary to reopen the 
previously denied claim for a low back disorder 
(i.e., describes what new and material evidence is under 
the standard of 38 C.F.R. § 3.156(a), as in effect prior 
to August 29, 2001; and (2) notifies him of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that 
were found insufficient in the prior denial on the 
merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The corrective VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) also must include an 
explanation of the downstream disability rating and 
effective date elements of the claims, as outlined by 
the Court in Dingess/Hartman v. Nicholson, supra.

2.	As well, properly notify the veteran that VA was 
unable to obtain his SSA records, receiving a negative 
response in March 2004.  Provide adequate notice under 
38 U.S.C.A. § 5103(A)(b)(2) and 38 C.F.R. § 3.159(e)(1).  
In this regard, request that he assist in obtaining this 
additional evidence by providing copies of any SSA 
disability records in his personal possession or 
otherwise available to him, since VA has been unable to 
obtain these records.  Specifically, include the 
following notice:

(a) the identity of the records VA was unable to 
obtain;
(b) an explanation of the efforts VA made to obtain 
the records;
(c) a description of any further action VA will 
take regarding the claim, but not limited to, 
notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the 
records VA was unable to obtain; and
(d) a notice that the claimant is ultimately 
responsible for providing the evidence.

3.	Also ask the veteran whether he has received any 
additional treatment for his low back, arthritis of the 
hip, and claimed heart murmur since the Board's 
September 2005 decision.  And if he has, obtain these 
additional records.  If these requested records are 
unavailable, or the search for them otherwise yields 
negative results, this must be documented in the claims 
file and the veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

4.	Then readjudicate the claims in light of any 
additional evidence.  If the claims are not granted to 
the veteran's satisfaction, send him another SSOC and 
give him an opportunity to respond to it before 
returning the file to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

